Citation Nr: 0709557	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1962 to 
April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a December 2003 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  By a statement of the 
case (SOC) in February 2005, the RO notified them of the 
evidence that had been considered in connection with his 
claim and the bases for the denial of his claim.  After each, 
they were afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board notes that in March 2005, the veteran submitted 
internet research along with his substantive appeal.  The RO 
has not considered that submission in relation to the 
veteran's claim.  In this case, the research does not reflect 
findings or treatment regarding the veteran's claimed PTSD, 
but instead pertains to another veteran's career.  As such, 
the research is not pertinent additional evidence and a 
remand for consideration of those documents by the RO is not 
warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency.  The RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disability.  The RO told the veteran that it was his 
responsibility to make sure that it received all requested 
records that were not in the possession of a Federal agency.  
A PTSD questionnaire was sent to allow the veteran to provide 
details regarding his stressors.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  While the notice did 
not refer to criteria for assigning a disability rating or an 
effective date, see Dingess v. Nicholson, 19 Vet. App. 473 
(2006), neither of these questions is now before the Board.  
Consequently, a remand of the service connection issue is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records and 
personnel records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in St. Louis, Missouri.  Lay statements by 
M.B., W.J., R.R., and the veteran's brother were submitted by 
the veteran.  Additionally, in April 2004, the veteran was 
provided a VA examination in relation to his claim, the 
report of which is of record.  Furthermore, the veteran was 
afforded a hearing before the Board in August 2005, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II. Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  Section 4.125(a) provides that the 
diagnosis must conform to DSM-IV (Fourth Addition of the 
Diagnostic and Statistical Manual of Mental Disorders).

The veteran contends that he currently suffers from PTSD and 
that it is the result of traumatic events which occurred 
during service.  Essentially, the veteran's claimed stressor 
is that he was wrongfully discharged from the Navy in 1965.  
As a result, the veteran was devastated because he was unable 
to pursue a career in the service.  Specifically, the veteran 
alleges that he was falsely accused of crimes on two 
occasions and then was forced to agree to an undesirable 
discharge against his will, which was later upgraded, in 
order to avoid further prosecution.  He states that he 
regularly relives these events and that he is prone to 
outbursts of anger and rage as a result.

A review of the medical evidence reveals conflicting medical 
opinions regarding the veteran's current mental disorder 
diagnosis.  A July 2003 VA psychiatric consultation report 
provided by L.A.O., D.O., Ph.D., reflects a diagnosis of 
PTSD.  On the other hand, in April 2004, J.A.M., Ph.D. 
diagnosed the veteran with impulse-control disorder, not 
otherwise specified, and personality disorder, not otherwise 
specified.  This latter diagnosis was made at a VA PTSD 
examination.  In this case, the Board finds Dr. J.A.M.'s 
opinion more persuasive on the matter of diagnosis and 
concludes that the preponderance of the evidence is against 
the claim that the veteran has PTSD.

The July 2003 report shows that the veteran complained of 
increasing anger and had not previously been treated for 
psychiatric problems by VA.  Although Dr. L.A.O. diagnosed 
the veteran with PTSD, this diagnosis is suspect in light of 
other VA records, and even the veteran's own statements.  
There are several reasons why the Board does not find Dr. 
L.A.O.'s opinion to be persuasive.  First, the opinion was 
provided without review of the claims file, including the 
veteran's service medical records (SMRs) and personnel 
records.  Secondly, in relating his history, the veteran did 
not explicitly provide a stressor as a basis for PTSD.  
According to the report, the veteran was having trouble 
dealing with an incident in 1962, to which he alluded to, but 
provided no specifics.  Apparently, the veteran left an 
envelope with Dr. L.A.O., which contained a more detailed 
description of his time in service.  Because the veteran left 
the examination before the doctor had a chance to read the 
contents of the envelope, it is apparent that Dr. L.A.O. did 
not confirm what event the veteran was referring to that was 
leading to his anger.

Moreover, in the diagnosis section of the examination report, 
Dr. L.A.O. related the veteran's PTSD to the military and 
childhood.  Dr. L.A.O. then specifically related PTSD to the 
memories of Operation Mongoose.  In a July 2003 submitted 
statement, as well as during the August 2005 hearing, the 
veteran described his role in Operation Mongoose as one of 
special photographic reconnaissance during the Cuban Missile 
Crisis in 1962.  However, in describing Operation Mongoose, 
the veteran has never suggested the mission was his in-
service stressor.  In fact, in his substantive appeal, filed 
in March 2005, the veteran explicitly stated, "My claim has 
nothing to do with any mission (Cuba).  My claim has to do 
with the fact [that] I was discharged with a less than 
honorable discharge."  Consequently, Dr. L.A.O.'s diagnosis 
appears to be based on a history of trauma that is not 
relived or re-experienced by the veteran, or for that matter 
has been any concern of his.  The veteran has provided 
background information on Operation Mongoose in describing 
his military career, but it is quite apparent from the record 
that his alleged traumatic event is the way in which he was 
treated by superiors in service and the manner of his 
discharge from the Navy.

A November 2003 VA psychiatric treatment record also casts 
doubt on the July 2003 PTSD diagnosis.  R.S.A., M.D., after 
talking with the veteran, stated that "by what he told me 
today most people would probably question this stressor as 
one causing a [diagnosis] of PTSD . . . I think he fits 
better in mpd" (multiple personality disorder).

In April 2004, the veteran was afforded a VA psychological 
examination in order to determine the true nature of his 
mental disorder.  According to her report, Dr. J.A.M. 
reviewed the claims file prior to the examination, which 
included the veteran's SMRs and Dr. L.A.O.'s July 2003 
report.  Dr. J.A.M. conducted a comprehensive clinical 
interview with the veteran.  She meticulously detailed the 
veteran's history, treatment, and statements made in relation 
to his claim.  A thorough mental status examination was 
provided.  Based on this information, Dr. J.A.M. opined that 
the veteran's condition did not meet the DSM-IV criteria for 
PTSD.  The rationale was provided as follows:

From the veteran's own account and review of 
his service records and other medical 
records, the veteran did not experience any 
event that would be considered life 
threatening as according to the criterion A 
for PTSD in the DSM-IV.  The examiner . . . 
specifically inquired about any abuse or 
brutality while in the stockade and the 
veteran explicitly denied the same.  The 
veteran spontaneously and repeatedly denied 
that any symptoms he had and is currently 
experiencing since discharge, were or are in 
anyway related to his experience of abuse in 
childhood.  The diagnosis of PTSD made by Dr. 
[L.A.O. in July 2003] was based on a stressor 
of being shot at while on a mission during 
the Cuban Missile Crisis.  It is interesting 
to note that nowhere in recent claim material 
nor in this current interview, did the 
veteran mention any special navy field 
operation, reconnaissance of Cuba, or any 
photographs of missile sites.  It is also 
noted that the veteran did not mention any of 
these military stressors while in an 
interview with Dr. [R.S.A.] in November 2003.

The examiner then found that the veteran's condition did meet 
the criteria for an impulse-control disorder and a 
personality disorder.  A telling point provided by Dr. J.A.M. 
was that the veteran did not even mention Operation Mongoose 
during the April 2004 examination.  This further supports the 
notion that the July 2003 PTSD diagnosis was not an accurate 
portrayal of the veteran's condition because it was not based 
on the stressor alleged or re-experienced by the veteran.  
DSM-IV.  Additionally, Dr. J.A.M. specifically found that the 
veteran's claimed stressor of being mistreated by superiors 
and wrongfully discharged from service did not meet the DSM-
IV criteria as an event that would cause PTSD.  Thus, as 
noted above, the Board finds Dr. J.A.M.'s April 2004 
examination report to be persuasive as to the issue of 
whether the veteran currently suffers from PTSD because of 
the detailed interview, examination, and rationale for her 
opinion, as well as the fact that she was the only examiner 
to completely review the claims file.  As such, the Board 
finds that the veteran does not have PTSD.  The evidence 
weighs against his claim that he does.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the claim of service 
connection for PTSD must be denied.  Here, the Board finds 
that the preponderance of the evidence is against the claim.  
An essential requirement for service connection is not met, 
namely a finding of current diagnosis of the claim 
disability.  In the absence of PTSD, the claim of service 
connection for PTSD may not be granted.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board has considered the veteran's written contentions 
and hearing testimony, his brother's statements and 
testimony, and the other submitted lay statements with regard 
to his claim of service connection.  While the Board does not 
doubt their belief that the veteran has PTSD and that it is 
related to his time in service, as lay people, without the 
appropriate medical training or expertise, they simply are 
not competent to provide a probative opinion on a medical 
matter-such as the diagnosis of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for PTSD must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


